 

Cooperation Agreement

 

This Cooperation Agreement is entered on this day of June 25, 2014 between
Petrosonic Energy Inc, (“Petrosonic”) and Western Research Institute of Wyoming,
USA (“WRI”)., whereby the parties would contribute certain assets, services, and
respective know how to test, validate and commercialize Petrosonic’s Sonoprocess
TM and other applications of its sonicator related technologies in the market
place. In addition, WRI will also assist Petrosonic in communicating with
institutional investors and industry parties to promote the technology and its
benefits to the industry, as well as, assist the company in seeking governmental
funding to build a commercial plant.

 

Furthermore, Petrosonic is proposing to have a new sonication pilot test
facility built at WRI’s facilities. The pilot will be capable of handling any
source of heavy crude and any solvent as light as propane. An existing sonicator
will be provided by Petrosonic. The rest of the process capability will need to
be designed and implemented from feed stock receiving and handling, solvent and
crude premixing, Asphaltenes and DAO separation, solvent removal from the
products as required, and product handling for shipment to a 3rd Party for
analysis. Appropriate piping, valves, instrumentation, controls, data logging
and various other requirements will be necessary to satisfy the objectives of
the new propane sonication pilot. Integration with the sonicator will be
included in the scope to ensure complete process assembly and reliable
operation. A suitable building with appropriate noise abatement, all utilities
and operators will be required.

 

The propane sonication pilot will be based upon batch operation for each defined
sonication test and will not require solvent recovery and recycling.

 

The primary objectives of this new sonication pilot is to generate Asphaltenes
and Deasphalted Oil products of a quality such that the results from 3rd Party
analysis can be reliably used to:

 

●Demonstrate the capabilities and benefits of sonication to clients,     ●Serve
as part of the design basis for commercial scale engineering design; and,    
●Generate economic feasibility studies.

 

The objectives in more detail would be to design and operate the pilot in a
manner to ensure given test parameters (time under sonication in the sonication
chamber, solvent to crude ratio, flow rate, sonication temperature and pressure)
as well as process control and functional purpose (separation of Asphaltenes
from the DAO, and, separation of solvent from Asphaltenes and DAO) are conducted
to the quality and reliability that would maximize accuracy and minimize error
with respect to the primary objectives.

 

WRI proposes to convert existing laboratory space to accommodate the laboratory
equipment envisioned for the Petrosonic pilot. Petrosonic designated
representatives, and Petrosonic potential clients will have full access to the
site during this project and afterwards for routine tests. Petrosonic and
Petrosonic designated representatives will have the permission to take and use
photos of the test equipment. All such visitors will be escorted by a WRI
employee. Following constitutes a front-end engineering proposal for the
facility, see Figure 1.

 

[image_001.jpg] 

 

 

 

 

 [image_002.jpg]

Figure 1. Western Research Institute site map.

 

FEED Phase Budget

 

The cost of the proposed work, including the final design and operations review,
will be $61,149. The FEED phase will take 6 to 8 weeks to complete, and will
culminate in final budget and timeline estimates for the EPC phase. At the end
of the FEED phase, WRI will facilitate the design and operations review in
conjunction with GLE and Petrosonic. The labor cost of the design and operations
review is included in the FEED phase budget.

 

EPC Phase Project Budget

 

The main purpose of the FEED phase of work is to develop an appropriate design
for the EPC phase of work. The FEED phase of work will be undertaken
concurrently by WRI, GLE, and Petrosonic. As such, any budget estimate for the
EPC phase of work will be highly dependent on the work completed during the FEED
phase.

 

At this stage of work, it is not possible to develop an appropriate budget for
the EPC phase with any reliability. Given previous work at WRI, and the
estimated process equipment and labor that will be needed, a very rough estimate
of the EPC budget is about $650,000.

 

 

 

 

EPC Phase Project Schedule

 

Consideration of the scope of the project as it relates to similar pilot scale
plants built and operated by WRI, it is estimated that the EPC phase and initial
start-up would take 24 weeks, provided the sonication equipment is delivered in
timely manner and in adequately operational condition. WRI understands that some
electrical modification to the sonication skid may be necessary to ensure that
the equipment conforms to hazardous location electrical standards. A preliminary
EPC project timeline is given in the following chart.

 

 [image_003.jpg]

Figure 2. EPC Phase Preliminary Timeline

 

WRI’s staff in the Energy/Production and Generation division is currently
operating with sufficient resources to dedicate several senior and junior level
engineering professionals to the Petrosonic project as needed. WRI anticipates
having resources available to diligently complete the FEED and EPC phases, on
time, during the next twelve months. Beyond this time frame WRI will make all
reasonable efforts to adhere to any time frames and schedules within our
control, including hiring or reallocation of additional support to ensure
project timelines are maintained.

 

WRI adheres to firm policies and procedures for transparent project management.
It is assumed that a traditional project management approach would be followed
for the FEED phase. As such the initiation stage would develop the preliminary
scope of work, followed by a detailed design of a project management plan
including tasks and activities. Execution of the developed work scope and
activities is strictly monitored to ensure timelines and budgets are adhered to.
In the occurrence of any unforeseen events causing budgetary or timeline
extensions, WRI policy is to work closely with clients, during the entire
project, to ensure acceptable solutions are developed and maintained.
Considering the EPC phase and plant operations phase is related to a research
project WRI employs a similar project management approach with emphasis on
critical path management to mitigate unforeseen challenges with operations and
equipment. Therefore, it is critical that WRI work closely with the client
during these phases to provide a transparent approach to dealing the inevitable
difficulties of a research project.

 

 

 

 

Typical Test Run

 

Given the process conditions listed in the draft scope of work, a semi-batch
installation is proposed to complete the desired testing. The inlet feed systems
will be designed and built for continuous flow, and the outlet product
collection systems will be designed for batch operation and manual sample
collection. By designing the inlet systems for continuous flow, appropriate
sample volumes can be collected from the proposed sonication reactor without the
need for multiple operational runs for each sample. A basic process flow diagram
is given in the following figure detailing the first working design.

 

 [image_004.jpg]

Figure 3: Initial System Design

 

 

 

 

During a typical operational run, the following steps are proposed:

 

  1. Seal and leak-check the system with pressurized nitrogen           a.
Repair any leaks and repeat as necessary           2. Pressurize the system to
test pressure with nitrogen gas             a. Note: initial pressurization will
prevent propane vaporization at the start of testing           3. Configure the
sonicator outlet valve to deliver liquid product to the waste product collection
vessel         4. Start propane (solvent) injection at the desired flow rate.  
      5. Start heavy oil injection at the desired flow rate           a. Note:
both solvent and oil flow rates will be controlled through a PID loop in the PLC
          6. Hold at steady state flow conditions until the sonicator is full of
mixed oil and solvent         7. Activate the sonicator and adjust it to the
desired power and frequency level         8. Hold flow conditions, with the
product entering the waste collection vessel, for a duration of 2-3 residence
times.         9. Once product sonication is ensured (2-3 residence times),
switch the 3-way product valve to begin collecting the test sample.         10.
Hold flow conditions, with the product entering the spec product collection
vessel, until 150% of the desired product is collected.         11. Switch the
product collection valve back to the waste product collection.         12. Stop
heavy oil and propane flow         13. Begin de-pressurizing the product
collection vessels through the back pressure control valve           a. The rate
of de-pressurization will be controlled through the PLC to minimize mixing in
the spec product collection vessel           14. Collect DAO and asphaltene
products once all solvent is vented           a. By running the system long
enough, i.e. production of 150% of the desired product volume, sample separation
will be much easier. Product at the DAO/asphaltene interface can be discarded  
        15. Clean the system and reset for the next run

 

A typical test run can be completed once every 2-days. One day will be used for
system testing, and the alternate day will be used for a complete system
cleaning. During the FEED phase, process design steps will be undertaken to
attempt to reduce the time required for setup and cleaning between tests.

 

As written above, a typical test will cost approximately $7,500. This includes
all consumables (less the heavy oil that will be provided by Petrosonic),
supplies, materials and labor for sample shipping, and hazardous waste disposal.

 

System Upgrades

 

The design and construction of a semi-batch system has an additional benefit to
the long-term operability of the sonication lab. Should the system be upgraded
to a continuous process, all of the front-end equipment for oil and solvent
delivery will already be in place. The waste and product collection vessels will
be designed such that access flanges will be available to include continuous
collection of DAO and asphaltene product streams in the future if desired.

 

Idle Time Cost Estimate

 

System costs during idle time will be minimal. This will include minor charges
for utilities, and a few hours per month for inspection and maintenance as
needed. This cost will be fully developed during the FEED phase, but should not
exceed $1,000/month.

 

 

 

 

WRI Resources

 

Personnel

 

WRI employs a talented and diverse staff of engineers and scientists. It is
assumed that the appropriate engineers will be selected, based on their skill
sets and availability, to manage and execute the project activities. During the
FEED phase WRI will utilize multiple engineers with backgrounds in process,
chemical and mechanical engineering. Key personnel will be Dr. Vijay Sethi, Mr.
Beau Braunberger and Mr. Jerrod D. Isaak. Resumes are provided for key personnel
in Attachment 1.

 

Relevant Project Examples

 

The Energy/Production and Generation division at WRI has managed, built and
operated multiple research programs ranging in size from bench scale to
semi-commercial scale. A list of some relevant programs and their scales are
provided in Table 2, all of these projects were started from paper concept and
completed with pilot plant/lab construction and operations. The majority of
projects and pilot plants at WRI are similar scale or larger than the Sonication
Lab in question, all pilot plants are equipped with state of the art PLC control
and instrumentation as well as relevant modern equipment.

 

Table 2. List of Relevant Programs and Pilot Plants

 

Project   Description Combustion Test Facility   300,000 BTU/hr Scaled T-Fired
PC Boiler, Complete with heat recovery surfaces, common particulate & emission
control devices. Complete flue gas characterization capabilities.       Coal
Gasification  

300,000 BTU/hr Fluid Bed Gasifier

Fully instrumented and PLC controlled

Full analytical suite installed

10 Ton per day Fixed Bed gasifier

Fully instrumented and PLC controlled

      Coal Upgrading and Handling   Bench Scale 400 lb/hr fluid bed Coal Dryer,
Semi-Commercial 40 ton/day Fluid Bed Coal Upgrading Facility       Coal to
Chemicals   500,000 BTU/hr Coal Slagging Furnace       Catalyst Development  
WRI patented mixed-alcohol synthesis catalyst       Liquid Fuel Synthesis   Test
units ranging from lab to pilot scale. Smallest units have 10 gram catalyst
loading, largest have 2.5 kg loading. Production capability up to 2 bbl/day

 

 

 

 

WRI works closely with a full suite of sub-contracting firms to ensure tasks
beyond our capabilities are completed in a quality and timely fashion. As it
relates to this project, these services would include high-voltage electrical
and coded pressure vessel fabrication. All engineering such as process design,
equipment specification and instrumentation engineering would be done in-house
by WRI engineering staff. Plant assembly and majority of fabrication would also
be done in-house by WRI technicians and tradesman.

 

Sub-Contracted Work

 

Given the scope and size of the proposed testing, WRI would utilize sub
contractors for electrical wiring, and ASME code vessel fabrication. WRI
maintains relationships with several local electrical contractors, and utilizes
several certified fabrication shops in Wyoming and Colorado.

 

Quotes will be requested from several contractors in each area before
proceeding; however based on past experience the expected contractors will be:

 

Electrical

Trident Electric

1509 Shetland Dr.

Laramie, WY 82070

(307) 742-9282

ASME Code Vessels

CVIC Inc.

6719 W Yellowstone Hwy

Casper, WY 82604

(307) 237-6139

 

Assurance/Insurance and Warranties

 

WRI carries general liability, umbrella liability, environmental impact
liability, and workers compensation insurance. The details of the policies, less
the workers compensation policy, are provided in attachment 2. Considering the
research nature of our work, WRI does not guarantee any performance capabilities
or results of a research related pilot plant. WRI does guarantee that the
workmanship of WRI staff and hired sub-contractors will be high quality and
conform to all applicable standards, codes and regulations. WRI has intensive
experience in working with reputable equipment providers/fabricators, as it
relates to shop inspections WRI conducts a meet-and-greet as well as shop
inspection of any new fabricator of key equipment such as pressure vessels.
However, considering the equipment associated with the Sonication lab WRI does
not expect to go outside of our current approved equipment providers and
licensed fabricators. WRI follows strict safety practices and procedures to
ensure the safety of our staff and visitors. All pilot plants and new processes
receive a through HAZOP review and we ensure that the design and operation of
any new facility includes typical safety procedures and practices such as
emergency shut offs, pressure relief devices, proper ventilation and isolation
of hazardous equipment and operations. These practices are followed and included
from project initiation through completion of all testing.

 

Petrosonic Energy, Inc.   Western Research Institute           Signature: /s/Art
Agolli   Signature: /s/Rebecca Fischer for Donald W. Collins, CEO Name: Art
Agolli   Name: Rebecca Fischer Title: CEO   Title: Controller           Date:
8-14-2014   Date: 8-14-2014

 

 

 

  

ATTACHMENT 1: KEY PERSONNEL

 

 

 

 

ATTACHMENT 2: INSURANCE

 

 

 

 

 

